In re Dumas, Marzell Ike; Plaintiffs Steering Committee; —Plaintiffs); applying for supervisory and/or remedial writ; Parish of Ouachita, 4th Judicial District Court, Div.“C”, No. 92-1707; to the Court of Appeal, Second Circuit, No. 30392-CW.
ORDER
WRIT GRANTED WITH ORDER. Pursuant to Article 592 of the Louisiana Code of Civil Procedure, the class representatives in a class action must “fairly insure the adequate representation of all members.” La. Code Civ.PROCANN. art. 592 (West 1960). In our view, this objective cannot be assured through a random selection process. Therefore, the provision in the July 25, 1997 Case Management Order, which designated that twenty-five class representatives would be randomly chosen from the entire class membership to represent the class, is hereby vacated and set aside. The matter is remanded to the district court judge, who is ordered to review the relevant features of the case, such as the nature and scope of claimed damages and any designated subclasses, and then to select the class representatives in a manner that will ensure adequate class representation.
VICTORY, J., not on panel; recused.